DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.
 
Status of the Claims
Amendment filed November 15, 2021 is acknowledged. Claim 31 and 41 have been cancelled. Claims 27, 30 and 32-34 have been amended. Claims 27-30, 32-36, 38-40 and 42-43 are pending. 
Action on merits of Group I, Species 1, claims 27-30, 32-36, 38-40 and 42-43 follows.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 33 recites: the transistor of claim 27, wherein the first length is between 2 micrometers and 10 micrometers. 
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 27-30, 32-36, 38-40 and 42-43 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Amended claim 27 recites: “wherein a length ratio between the second length and the first length is between 0.4 and 1”.
The length ratio is referring to the length of the “floating compensation region” (40) (l2) over the length of the drift region (11) or l2/l1.
At l2/l1 =1 means the “floating region” 40 would have occupied the full length of the drift region 11. Thus, region 40 would have touched the recess 106 on top and drain 14 on the bottom. Therefore, the “floating region” is no longer “float”.   
In the record, Applicant asserted that “floating” means region 40 does not contact any other parts of the device. 
How can the floating region be “float” when it touches the recess and the drain ?

Therefore, claim 27 and all dependent claims are failing to comply with the enablement requirement.
drift region has a first doping dose of first type doping atoms and the floating compensation region has a second doping dose of second type doping atoms, and wherein a dose ratio between the second doping dose and the first doping dose is between 0.5 and 4.  
The above means D40/D11 = 0.5 to 4.
However, the Specification to discloses: N11 = 1E13 cm-3 to 1E17 cm-3 ([0031]) and D40 = 1E11 cm-2 to 1E13 cm-2 (amended Spec. [0041]).
There is no “D11” disclosed. 
Applicant purposely withhold information, D11. 

How can D40/N11 (1E11 cm-2 to 1E13 cm-2)/ (1E13 cm-3 to 1E17 cm-3) = 0.5 to 4 ?

The “dose” and “concentration” are related. However, the “dose ratio” between “dose” and “concentration” cannot be established because they are of difference measuring “units” (cm-3 vs. cm-2 ). 
 As shown in amended claim 30 as well as the specification, para [0041], “second doping dose D40 is selected from between 1E11 cm-2 to 1E13 cm-2”.
These two units are in-compatible. Thus the claimed ratio cannot be determined.   
Therefore, the specification fails to enable one having ordinary skill in the art how to make the invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 27-30, 32-36, 38-40 and 43 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claims 27 recites: “wherein the floating compensation region is separated from a bottom of the recess by a portion of the drift region”. 
However, amended claim 27 also recites: “wherein a length ratio between the second length and the first length is between 0.4 and 1”. 
At length ratio of “1”, the “floating compensation region” (40) would have equal to the full length of drift region 11. 
Thus, “floating compensation region” would not “separated from the bottom of the recess”.    
The limitations of claim 27 are contradictory. 
Therefore, claim 27 and all dependent claims are indefinite.   

Claim 28 recites the limitation "wherein the drift region has a first doping dose of first type doping atoms and the floating compensation region has a second doping dose of second type doping atoms, and wherein a dose ratio between the second doping dose and the first doping dose is between 0.5 and 4".  There is insufficient antecedent basis for this limitation in the claim.
However, there is no support for “drift region has a first doping dose”.
The doping value in the specification is “doping concentration”,  not “doping dose”.
Claim 28 lacks antecedent support. Therefore, claims 28-30 are indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27, 32, 34-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over HSIEH (US Pub. No. 2009/0057756) in view of TEMPLE (US. Patent No. 4,242,690) both of record.
With respect to claim 27, As best understood by Examiner, HSIEH teaches a transistor device substantially as claimed including: 
a semiconductor body (202) with a first surface, an inner region, and an edge region; 
a drift region (202) of a first doping type (N) in the inner region and the edge region; 
a plurality of transistor cells in the inner region; and 
a termination structure in the edge region, the termination structure comprising a recess (204) extending from the first surface in the edge region into the semiconductor body (202), a field electrode (204) arranged within the recess (204) and dielectrically insulated from the semiconductor body (202) that is immediately adjacent to the recess (204) by a field electrode dielectric (205),8 of 12Application Ser. No.: 16/050,950Attorney Docket No. 1012-2200 / 2016P52397 US and a floating compensation region (207) comprising dopant atoms of a second doping type (P) complementary to the first doping type (N) in the drift region (202) adjacent the recess (204), 
wherein the floating compensation region (207) is separated from a bottom of the recess (204) by a portion of region (209), and 
wherein the drift region (202) has a substantially uniform dopant concentration throughout an entirety of the drift region (202),
 comprise a gate electrode (203) that is connected to a gate node (not shown), 
wherein each of the plurality of transistor cells from the plurality comprise a source region (208) that is connected to a source node (213), 
wherein the field electrode (204) is connected to one of the gate node (G) and the source node,
wherein the drift region (202), in a vertical direction of the semiconductor body (202) adjacent the recess (204), has a first length, wherein the floating compensation region (207), in the vertical direction of the semiconductor body (202), has a second length, and wherein a length ratio between the second length and the first length is between 0.4 and 1. (See FIG. 2E).  

The claimed “length ratio between the second length and the first length is between 0.4 and 1” does not appears to be critical. 

Thus, HSIEH is shown to teach all the features of the claim with the exception of explicitly disclosing the floating compensation region is separated from a bottom of the recess by a portion of the drift region.
However, TEMPLE teaches a transistor device including: 
a termination structure in the edge region, the termination structure comprising a recess (120) extending from the first surface (114a) in the edge region into the semiconductor body (112), 8 of 12Application Ser. No.: 16/050,950Attorney Docket No. 1012-2200 / 2016P52397 USand a floating compensation region (154) comprising dopant atoms of a second doping type (P) complementary to first doping type (N) in the drift region (112) adjacent the recess (120), 


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the floating compensation region of HSIEH separated from a bottom of the recess by a portion of the drift region as taught by TEMPLE to increase avalanche breakdown voltage. 

Regarding the length ratio between the second length and the first length is between 0.4 and 1, It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). 
Therefore, the “length ratio of between 0.4 to 1” of HSIEH is readily determined based on FIG. 2E. 
Further, the specification contains no disclosure of either the critical nature of the claimed length ratio between 0.4 to 1 of any unexpected results arising therefrom.  Where In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

With respect to claim 32, the length ratio of HSIEH is, readily determined from FIG. 2E, between 0.5 and 0.9.  
With respect to claim 34, each of the plurality of transistor cells of HSIEH comprises: a body region (206) arranged between the source region (208) and the drift region (202).   
With respect to claim 35, the gate electrode of HSIEH is arranged in a trench (203) extending from the first surface into the semiconductor body (202).  
With respect to claim 36, the recess (204) of HSIEH has a first depth in vertical direction of the semiconductor body (202), wherein the trench (203) has a second depth in in the vertical direction of the semiconductor body (202), and wherein a depth ratio of the second depth and the first depth is between 0.9 to 1.1.  
With respect to claim 38, the semiconductor body (202) of HSIEH comprises an edge surface that terminates the semiconductor body (202) in lateral directions, and wherein the recess (204) extends to the edge surface.  
With respect to claim 39, the transistor device of HSIEH further comprises: a drain region (201) adjacent the drift region (202).
With respect to claim 40, the transistor cells of HSIEH each comprise source regions (208) of the first doping type (N), and wherein the substantially uniform dopant concentration (N) of the drift region (202) is below a dopant concentration of the source regions (208).

Claims 28-30 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over HSIEH ‘756 and TEMPLE ‘690 as applied to claim 27 above, and further in view of SCHMIDT (US. Pub. No. 2009/0008723) of record.
With respect to claim 28, As best understood by Examiner, HSIEH, in view of TEMPLE, teaches the transistor device as described in claim 27 above including: the drift region (202) having a first doping dose of first doping atoms (N-type) and the floating compensation region (207) having a second doping dose of second doping atoms (P-type), and wherein a dose ratio between the second doping dose and the first doping dose. 
Thus, HSIEH and TEMPLE are shown to teach all the features of the claim with the exception of explicitly disclosing the dose ratio.
However, SCHMIDT teaches a transistor device including: 
a drift region (11) of a first doping type (N) in the inner region (103) and the edge region (104); and 
a termination structure in the edge region, the termination structure comprising a recess (21) extending from the first surface in the edge region (104) into the semiconductor body (11), 8 of 12Application Ser. No.: 16/050,950Attorney Docket No. 1012-2200 / 2016P52397 USand a floating compensation region (24) comprising dopant atoms of a second doping type (P) complementary to the first doping type (N) in the drift region (11) adjacent the recess (21), 
wherein the drift region (11) having a first doping dose (1-1014 cm-3 to 5-1014 cm-3) of first doping atoms and the floating compensation region (24) having a second doping dose (1.1-1012 cm-2 to 1.3-1012 cm-2) of second doping atoms (P-type), and wherein a dose ratio between the second doping dose and the first doping dose is between 0.5 and 4. (See FIG. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the drift region and the floating compensation of HSIEH having 

It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Both “first doping dose” and the “second doping dose” of SCHMIDT are within the disclosed value, therefore, the dose ratio between 0.5 and 4 is obviously resulted.     

With respect to claim 29, As best understood by Examiner, in view of SCHMIDT, the dose ratio is between 0.7 and 2.5. 
With respect to claim 30, in view of SCHMIDT, the second doping dose is (1.1-1012 cm-2 to 1.3-1012 cm-2), hence, between (1E11 cm-2 and 1E13 cm-2).   
With respect to claim 43, in view of SCHMIDT, the field electrode dielectric (23) completely lines sidewalls and a bottom of the recess (21), and wherein the field electrode (22) .  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over HSIEH ‘756 and TEMPLE ‘690 as applied to claim 27 above, and further in view of LIU et al. (US. Patent No. 9,812,564) of record.
HSIEH, in view of TEMPLE, teaches the transistor device as described in claim 27 above including: the drift region (202) has a first length. 
Thus, HSIEH and TEMPLE are shown to teach all the features of the claim with the exception of explicitly disclosing the first length.
However, LIU teaches a transistor device including: 
a drift region (202/204), in a vertical direction of the semiconductor body, has a first length, wherein the first length (9.5 micrometers), hence, is between 2 micrometers and 10 micrometers. (See FIG. 2A).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the drift region of HSIEH having the first length as taught by LIU to achieve a higher break down voltage. 
 
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over HSIEH ‘756 in view of SCHMIDT ‘723. 
As best understood by Examiner, HSIEH teaches a transistor device substantially as claimed including: 

a drift region (202, 209) of a first doping type (N) in the inner region and the edge region; 
a plurality of transistor cells in the inner region; and 
a termination structure in the edge region, the termination structure comprising a recess (204) extending from the first surface in the edge region into the semiconductor body (202), and a floating compensation region (207) comprising dopant atoms of a second doping type (P) complementary to the first doping type (N) in the drift region adjacent the recess (204), 
wherein the floating compensation region (207) is separated from a bottom of the recess (204) by a portion of the drift region (209), and5 of 12Application Ser. No.: 16/050,950
Attorney Docket No. 1012-2200 / 2016P52397 USwherein the drift region has a first doping dose of first type (N) doping atoms and the floating compensation region (207) has a second doping dose of second type (P) doping atoms, and wherein a dose ratio between the second doping dose and the first doping dose. (See FIG. 2E).
Thus, HSIEH is shown to teach all the features of the claim with the exception of explicitly disclosing the dose ratio being 0.5 to 4. 

However, SCHMIDT teaches a transistor including: 
a drift region (11) of a first doping type (N) in the inner region (103) and the edge region (104); and 
a termination structure in the edge region, the termination structure comprising a recess (21) extending from the first surface in the edge region (104) into the semiconductor body (11), 8 of 12Application Ser. No.: 16/050,950Attorney Docket No. 1012-2200 / 2016P52397 USand a floating compensation region (24) comprising dopant atoms of a second doping type (P) complementary to the first doping type (N) in the drift region (11) adjacent the recess (21), 
a first doping dose (1-1014 cm-3 to 5-1014 cm-3) of first doping atoms and the floating compensation region (24) having a second doping dose (1.1-1012 cm-2 to 1.3-1012 cm-2) of second doping atoms (P-type), and wherein a dose ratio between the second doping dose and the first doping dose is between 0.5 and 4. (See FIG. 1).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the drift region and the floating compensation of HSIEH having the first and second doping doses as taught by SCHMIDT so that the electric field strength is lower there than in the inner region.
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Both “first doping dose” and the “second doping dose” of SCHMIDT are within the disclosed value, therefore, the dose ratio between 0.5 and 4 is obviously resulted.     

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/ANH D MAI/Primary Examiner, Art Unit 2829